Citation Nr: 0535056	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  00-19 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1954 to February 
1956.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

Procedural history

In February 1999, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The January 2000 rating decision denied the claim, and he 
appealed.  

The Board subsequently denied the claim in a June 2002 
decision, which the veteran duly appealed to the United 
States Court of Appeals for Veterans Claims (the Court).  

In a June 2005 decision, the Court vacated the June 2002 
Board decision and remanded the case to the Board for further 
adjudication in accordance with the Court's decision.  The 
specifics of the Court's June 2005 decision will be discussed 
in greater detail below.

Issues not on appeal

The June 2002 Board decision also denied the veteran service 
connection for cold injury residuals, arteriosclerotic heart 
disease, and a pulmonary disability.  The veteran 
specifically withdrew his appeal of these matters to the 
Court, and they are therefore not currently before the Board.  
See Appellant's Brief, at 1; see also Bucklinger v. Brown, 5 
Vet. App. 435, 436 (1993).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.
REMAND

The veteran seeks service connection for bilateral hearing 
loss.  He essentially contends that his current hearing loss 
is the result of exposure to heavy weapons fire while he was 
assigned as a light-truck driver in Korea.  

The medical evidence regarding the veteran's claimed 
bilateral hearing loss is a February 2000 letter from a 
private audiologist who opined that the veteran had 
"moderate bilateral high frequency sensorineural hearing 
loss," which was "quite likely" the result of his "history 
of being exposed to the noise of small arms and tanks while 
in the military."

The RO made several attempts to obtain the veteran's service 
medical records from the National Personnel Records Center 
(NPRC), but such were never found and were apparently 
destroyed in a fire at the NPRC in July 1973.  The RO also 
attempted to schedule the veteran for a VA audiological 
examination, but the veteran's attorney responded on several 
occasions that the veteran would not report for such 
examination on the basis that the evidence already submitted 
(i.e. the private audiologist's report) was, by itself, 
sufficient to substantiate the claim.
The Board subsequently denied the claim in June 2002, finding 
that the veteran had refused to report for his scheduled VA 
examination without good cause or adequate reason, and that 
the remaining evidence was against the claim.  See 38 C.F.R. 
§ 3.655.

In its June 2005 decision, the Court determined that the 
veteran's "refusal to report for a VA examination was not 
based on good cause."  See 19 Vet. App. at 177.  The Court 
further held that 

"even if the [private] audiologist's letter was 
adequate to support the adjudication of [the veteran's] 
claim, reliance on such report alone is not required by 
VA unless failure to do so would be arbitrary and 
capricious.  Here, the decision to schedule [the 
veteran] for a VA examination was a permissible attempt 
to obtain additional evidence necessary to decide his 
claim.  [VA's] duty to assist under the facts of this 
case was particularly great in light of the 
unavailability of [the veteran's] service medical 
records.  Indeed, under these circumstances, any failure 
by VA to schedule for him an examination before 
rejecting his claim would have violated VA's duty to 
assist him."  

See id. at 177-178 (citations omitted).

Although the Court determined that the veteran had refused 
without good cause to report for a scheduled VA examination, 
the case was remanded on the basis that the Board had failed 
to discuss the potential applicability of 38 U.S.C.A. 
§ 1154(b) to the claim.  In remanding the case, the Court 
further noted that "VA has not only the discretion, but in 
this case, the duty . . . to schedule an examination for [the 
veteran] in order to determine service connection and a 
potential rating for any service-connected condition."  Id. 
at 180-181.  In this regard, the Court specifically noted 
that the veteran "and his counsel are expected to cooperate 
in the efforts to adjudicate his claim for service 
connection.  Their failure to do so would subject them to the 
risk of an adverse adjudication based on an incomplete and 
underdeveloped record."  Id. at 181.

In accordance with the Court's instructions, a remand of the 
case is required for the purpose of affording the veteran a 
VA audiological examination.  In light of the Court's 
admonishment, the veteran and his attorney are expected to 
cooperate with additional attempts by the Board to further 
develop the record.  

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for VA examination 
of the veteran to determine the current 
nature and severity of his alleged 
bilateral hearing loss.  The veteran's VA 
claims file should be made available to 
and reviewed by the examiner in 
connection with the examination.  An 
opinion should be expressed as to whether 
the veteran currently has bilateral 
hearing loss.  If the veteran is found to 
have bilateral hearing loss, an opinion 
should be expressed as to whether such is 
related to his military service, taking 
into account the natural history of the 
disease.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

2.  Thereafter, VBA should readjudicate 
the issue of service connection for 
bilateral hearing loss.   If the benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).
 
Finally, the Board wishes to again quote from the Court's 
decision:

" . . . we reject [the veteran's] arguments and 
conclude that his refusal to report for a VA examination 
was not based on good cause. . . . . VA has not only the 
discretion, but in this case, the duty . . . to schedule 
an examination for [the veteran] in order to determine 
service connection and a potential rating for any 
service-connected condition.  [The veteran] and his 
counsel are expected to cooperate in the efforts to 
adjudicate his claim for service connection.  Their 
failure to do so would subject them to the risk of an 
adverse adjudication based on an incomplete and 
underdeveloped record."  Id. at 177, 180-1.



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

